Name: Commission Regulation (EC) No 2809/2000 of 20 December 2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania respectively and amending Regulation (EC) No 1218/96
 Type: Regulation
 Subject Matter: EU finance;  Europe;  tariff policy;  agricultural activity;  plant product
 Date Published: nan

 Avis juridique important|32000R2809Commission Regulation (EC) No 2809/2000 of 20 December 2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania respectively and amending Regulation (EC) No 1218/96 Official Journal L 326 , 22/12/2000 P. 0016 - 0019Commission Regulation (EC) No 2809/2000of 20 December 2000laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania respectively and amending Regulation (EC) No 1218/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulations (EC) No 2290/2000(1), (EC) No 2433/2000(2), (EC) No 2434/2000(3) and (EC) No 2435/2000(4) establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements with the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania respectively, and in particular Article 1(3) thereof,Whereas:(1) In accordance with Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000, the European Community has undertaken to establish for each marketing year from 1 July 2000 import tariff quotas at a reduced or zero rate of duty for 2750 tonnes of common wheat (serial No 09.4663) and 1750 tonnes of millet (serial No 09.4664) originating in the Republic of Bulgaria, 34250 tonnes of barley for the production of malt (serial No 09.4617), 16875 tonnes of wheat flour (serial No 09.4618) and 45250 tonnes of malt, not roasted, other than of wheat (serial No 09.4619) originating in the Czech Republic, 17000 tonnes of barley for the production of malt (serial No 09.4617), 16875 tonnes of wheat flour (serial No 09.4618) and 18125 tonnes of malt, not roasted, other than of wheat (serial No 09.4619) originating in the Slovak Republic, and 25000 tonnes of common wheat (serial No 09.4759) originating in Romania respectively.(2) Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 lay down that some of these quotas are to be administered in accordance with Articles 308a, 308b and 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(5), as last amended by Regulation (EC) No 1602/2000(6). In the interest of simplification and taking into account the small volume of quotas for products originating in the Republic of Bulgaria, the above provisions of Regulation (EEC) No 2454/93 should also be applied to these quotas.(3) To ensure that imports of the cereals sector products covered by the Czech, Slovak and Romanian tariff quotas are orderly and not speculative, they should be made subject to the issue of import licences. The licences will be issued, within the quantities set, at the request of the interested parties after a period of reflection and subject, where appropriate, to the fixing of a reduction coefficient in respect of the quantities applied for.(4) To ensure the proper management of these quotas, deadlines for lodging licence applications should be laid down and, notwithstanding Articles 8 and 19 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(7), the information to be included in the applications and licences should be specified.(5) To take account of delivery conditions, the import licences should be valid from the day of their issue until the end of the month following that in which they are issued.(6) To ensure efficient management of the quota, the import licences should not be transferable and the import licence security should be fixed at a relatively high level, notwithstanding Article 10 of Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice(8), as last amended by Regulation (EC) No 2110/2000(9).(7) For the same reasons rapid two-way communication must be established between the Commission and the Member States regarding the quantities applied for and imported.(8) The import duties on products falling within CN codes 1107 10 19 and 1001 90 99 (serial No 09.4619 for the Czech Republic and the Slovak Republic and serial No 09.4759 for Romania) listed in points II, III and VI of the Annex to Commission Regulation (EC) No 1218/96(10), as last amended by Regulation (EC) No 2511/2000(11), as worded before the entry into force of this Regulation and imported under licences applied for on or after 1 July 2000 are reimbursed in accordance with Articles 878 to 898 of Regulation (EEC) No 2454/93.(9) Regulation (EC) No 1218/96 lays down detailed rules applying to the import of certain cereals originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania under quotas opened by Council Regulation (EC) No 3066/95(12), as last amended by Regulation (EC) No 2435/98(13). As these provisions are no longer necessary, Regulation (EC) No 1218/96 should be amended to delete them.(10) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Imports of common wheat falling within CN code 1001 90 99 (serial No 09.4663) and of millet falling within CN code 1008 20 00 (serial No 09.4664) originating in the Republic of Bulgaria shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.Article 2Imports of the products listed in Annex I to this Regulation originating in the Czech Republic, the Slovak Republic and the Republic of Romania and qualifying for partial or total exemption from import duty for the quantity and at the rate of reduction or duty level specified therein shall be subject to the presentation of an import licence issued in accordance with this Regulation.Article 3The products referred to in Articles 1 and 2 shall be released into free circulation upon presentation of an EUR.1 movement certificate issued by the exporting country in accordance with Protocol 4 of the Europe Agreement concluded with that country, or alternatively a declaration on the invoice provided by the exporter in accordance with that Protocol.Article 41. Applications for import licences for the products referred to in Article 2 shall be lodged with the competent authorities of the Member States no later than 1 p.m. Brussels time on the second Monday of each month. Each licence application must be for a quantity not exceeding the quantity available for the import of the relevant product in the marketing year concerned.2. No later than 6 p.m. Brussels time on the same day, the competent authorities shall fax the Commission (fax No (32-2) 295 25 15), in accordance with the model in Annex II hereto, the total quantity resulting from the sum of the quantities indicated on the import licence applications.This information shall be notified separately from that relating to other applications for cereal import licences and must quote the number and title of this Regulation, in accordance with the model shown in Annex II.3. If the total of the quantities for each product concerned since the start of the marketing year and those applied for on a particular day exceeds the quota for the marketing year concerned, the Commission shall set, no later than the third working day after the applications were lodged, a single reduction coefficient to be applied to the quantities requested on the day in question.4. Without prejudice to paragraph 3, licences shall be issued on the fifth working day following that on which the application was lodged. No later than 6 p.m. Brussels time on the same day, the competent authorities shall fax the Commission (fax No (32-2) 295 25 15) the total quantity resulting from the sum of the quantities indicated on the import licence applications.5. In accordance with Article 23(2) of Regulation (EC) No 1291/2000, the period of validity of the licence shall be calculated from the actual date of issue.Article 5Notwithstanding Article 6(1) of Regulation (EC) No 1162/95, import licences shall be valid until the end of the month following the month in which they were issued.Article 6Notwithstanding Article 9 of Regulation (EC) No 1291/2000, the rights resulting from the import licences shall not be transferable.Article 7Notwithstanding Article 8(4) of Regulation (EC) No 1291/2000, the quantity released into free circulation may not exceed that indicated in boxes 17 and 18 of the import licence. The figure "0" shall be entered to that effect in box 19 of the licence.Article 8The import licence application and the import licence shall contain the following information:(a) in box 8, the name of the country of origin; import from that country is compulsory under the terms of the licence;(b) in box 20, one of the following indications:- Reglamento (CE) n ° 2809/2000- Forordning (EF) nr. 2809/2000- Verordnung (EG) Nr. 2809/2000- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2809/2000- Regulation (EC) No 2809/2000- RÃ ¨glement (CE) n ° 2809/2000- Regolamento (CE) n. 2809/2000- Verordening (EG) nr. 2809/2000- Regulamento (CE) n.o 2809/2000- Asetus (EY) n:o 2809/2000- FÃ ¶rordning (EG) nr 2809/2000(c) in box 24, the applicable rate of import duty.Article 9Notwithstanding Article 10(a) and (b) of Regulation (EC) No 1162/95, the security for the import licences provided for in this Regulation shall be EUR 30 per tonne.Article 10Regulation (EC) No 1218/96 is amended as follows:1. The title is replaced by the following:"Commission Regulation (EC) No 1218/96 of 28 June 1996 on partial import duty exemption for certain cereals sector products as provided for in the Agreement between the European Community and the Republic of Poland".2. The first paragraph of Article 1 is replaced by:"Products as listed in the Annex to this Regulation that originate in the Republic of Poland shall qualify for partial exemption from import duty for the quantity and at the rate of reduction or duty level specified therein."3. Points II, III, V and VI of the Annex are deleted.Article 11This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 262, 17.10.2000, p. 1.(2) OJ L 280, 4.11.2000, p. 1.(3) OJ L 280, 4.11.2000, p. 9.(4) OJ L 280, 4.11.2000, p. 17.(5) OJ L 253, 11.10.1993, p. 1.(6) OJ L 188, 26.7.2000, p. 1.(7) OJ L 152, 24.6.2000, p. 1.(8) OJ L 117, 24.5.1995, p. 2.(9) OJ L 250, 5.10.2000, p. 23.(10) OJ L 161, 29.6.1996, p. 51.(11) OJ L 289, 16.11.2000, p. 18.(12) OJ L 328, 30.12.1995, p. 31.(13) OJ L 303, 13.11.1998, p. 1.ANNEX I(MFN: most-favoured nation)>TABLE>ANNEX II>PIC FILE= "L_2000326EN.001903.EPS">